Citation Nr: 1745224	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-34 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for post-operative residuals of left acromioclavicular separation (left shoulder disability). 

3.  Entitlement to service connection for posttraumatic residual cervical and degenerative joint disease and spondylosis (cervical spine condition). 

4.  Entitlement to service connection for posttraumatic residual degenerative joint disease of the lumbar spine (lumbar spine condition).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to April 1971. 
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In an October 2009 rating decision, the RO increased the rating for the Veteran's service-connected left shoulder disability to 20 percent disabling, effective September 17, 2009.  As the increase did not represent a total grant of the benefits sought on appeal, the claim remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  Now, the case is once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

I. PTSD

The Veteran's most recent VA psychiatric examination was in May 2011.  In August 2011, Dr. W.E.E. conducted a psychological examination of the Veteran.  The August 2011 Psychological Report recorded the Veteran and his spouse's report that his PTSD symptoms have worsened since his last VA examination.  Specifically, the report stated that "[t]hey reported an escalation of his post-traumatic anxiety and depressive symptoms since his evaluation here last year."  In light of that assertion, the Veteran should be afforded a contemporaneous VA psychiatric examination to assess the current nature, extent, and severity of his PTSD.  See  Bolton v. Brown, 8 Vet. App. 185, 191 (1995) 

Also, any additional relevant VA treatment records should be obtained and associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The Veteran should also be provided an opportunity to submit any relevant private treatment records, or authorize VA to obtain the records on his behalf.

II. Left Shoulder Disability

The Veteran was afforded VA examinations in connection with his increased rating claim in September 2009 and May 2011.  However, due to inadequacies in those examinations and the accompanying medical opinions, an additional examination and opinion are needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  The September 2009 and May 2011 examinations for the left shoulder did not include the necessary findings regarding active motion, passive motion, weight-bearing, and nonweight-bearing testing of the left shoulder.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Accordingly, a new examination addressing entitlement to an increased evaluation for a left shoulder disability is needed.  

III. Cervical and Lumbar Spine Conditions

In December 2010, the Veteran filed a claim of entitlement for service connection for a cervical spine condition and a claim of entitlement for service connection for a lumbar spine condition.  Following review of the Veteran's claims file, the Board finds that VA examinations are warranted for each of the service connection claims. 
See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In regards to the Veteran's conditions, the record contains competent medical evidence of current disabilities.  Specifically, Dr. P.J.Y. conducted a consultation and examination in December 2010.  In regards to the Veteran's cervical spine condition, the Consultation and Examination Report documented a diagnosis of "[p]ost traumatic residual cervical and cervicothoracic degenerative joint disease, and spondylosis."  As for the lumbar spine condition, the examination report indicated a diagnosis of "[p]ost traumatic residual degenerative joint disease and chronic discopathy of the lumbar spine." Moreover, according to September 1969 service treatment records, the Veteran separated his shoulder during a practice flag football game.  Military personnel records described the event as such, "[d]uring the practice game [the Veteran] threw a block and then fell down on the ground.  It is unknown whether the blocking or the fall separated the shoulder."  The November 2010 private consultation and examination report documented the Veteran's contention that he injured his low back and neck, in addition to the left shoulder, during a flag football game in September 1969. 

Given the above, the Board finds that a VA examination is "necessary" under 38 C.F.R. § 3.159(c)(4) to address the questions of etiology raised in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Update the file with any VA treatment records relevant to the Veteran's claims dated from September 2009 (left shoulder condition) and December 2010 (PTSD, cervical spine condition, and lumbar spine condition) to the present.  If any requested records are unavailable, the Veteran and his representative should be notified of such.  

2.  Provide the Veteran an opportunity to submit any lay statements or outstanding, relevant private treatment records.  Provide the Veteran with the appropriate authorization for release form(s).  For any outstanding private treatment records identified by the Veteran, make search attempts as required by 38 C.F.R. § 3.159(c)(1).

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination to address the current nature and severity of his PTSD.  The electronic claims file should be reviewed by the examiner.  All appropriate tests and studies should be conducted, and the results reported in detail.  The report should detail all subjective complaints and objective symptoms.  In addition to objective test results, the examiner should fully describe the practical effects caused by the Veteran's PTSD, including the effect of his disability on his occupational and daily functioning. 

4.  In regards to the left shoulder claim, schedule the Veteran for a VA orthopedic examination to determine the current level of severity of his service-connected left shoulder disability.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  

The examiner should record the results of range of motion testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  Additionally, range of motion should be tested for the right shoulder, if applicable.  If the examiner is unable to conduct the required testing or concludes that any of the required testing is not necessary in this case, he or she should clearly explain why that is so.

In addition, the examiner should provide a retrospective medical opinion, with a rationale, on the Veteran's range of motion of the shoulder throughout the time period under review (since September 2008).  That is, with consideration of the evidence of record and his history, comment on the historical severity of the Veteran's range of motion testing on both active and passive motion and in weight-bearing and nonweight-bearing.  If this opinion cannot be provided, the examiner should clearly explain why that is so, including discussing whether the prior VA examinations are accurate representations of the Veteran's disability level.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

5.  In regards to the Veteran's service connection claims, schedule the Veteran for a VA spine examination to determine the etiology of any diagnosed cervical spine condition and lumbar spine condition.  Following review of the claims file, the clinician should address the following:

(a) Please identify each current condition (e.g. cervical spine and lumbar spine) by medical diagnosis. 

Please note that the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.

(b) For each diagnosed disability, indicate whether it is at least as likely as not (50 percent probability or more) that the disability had its onset in service or is otherwise related to service.  Please explain why. 

(c)  If the Veteran is diagnosed with arthritis, please indicate whether it is at least as likely as not (50 percent probability or more) that the arthritis disability was present within one year after separation of service, and, if so and if possible, the level of severity at that time.

In issuing the requested opinions, please specifically consider the significance of the following: 

* September 1969 service treatment records that documented a diagnosis of acromioclavicular complete separation. 
* September 1969, military personal records that described the events surrounding the injury.
* Dr. P.J.Y's November 2010 examination report. 

In determining whether the Veteran meets the criteria for a current diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claims for service connection.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing (here, December 2, 2010 and December 23, 2010) meet the criteria for a "current" diagnosis.  Please also note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.  A complete rationale for the opinions rendered must be provided.  

6.  After the above development has been completed, readjudicate the claims for an increased rating for PTSD, an increased rating for left shoulder disability, entitlement for service connection for cervical spine condition, and entitlement for service connection for lumbar spine condition.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




